DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 02/09/2022, claim 1 has been amended. Currently, claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blandin et al. (US 20110227828 A1)
Regarding claim1, Blandin teaches a wheel device with fast scrolling module comprising: a fixing unit, which includes a fixing base, a first bracket connected to the fixing base, (Fig. 1 and 8: housing of the mouse is the fixing unit with a bottom base. Para 42)
and a second bracket connected to the first bracket; (Para 29. Fig. 3B, 4: carriage 305 is second bracket)
a wheel unit, which includes a wheel disposed on the first bracket, and a ratchet tooth surface disposed on one side of the wheel, the wheel rotating relative to the first bracket; (Para 32-33.  The wheel 300 rotate relative to the first bracket)
and a mobile unit translating relative to the wheel unit in the axial direction of the wheel, which includes a moving body disposed on the second bracket, and an elastic supportive body disposed on the moving body, (Para 28-33.  The mobile unit is cam 390 which is on the wheel.  Please note that the rotational movement of the cam includes movement component in the axial direction of the wheel which are x and y axis.)
wherein the mobile unit moving between a first position and a second position, when the mobile unit moving to the first position, the elastic supportive body touching the ratchet tooth surface; when the mobile unit moving to the second position, the elastic supportive body being separated from the ratchet tooth surface. (Para 28-33.  The arm moved by the cam to be in contact with the corrugated surface and the arm is supported by the spring 395))

	Regarding claim 2, Blandin already teaches the wheel device with fast scrolling module as claimed in claim 1, 
wherein the second bracket is provided with a first partition, a second partition spaced from the first partition, and at least one horizontal rod disposed between the first partition and the second partition, and wherein the horizontal rod penetrates the second partition and protrudes, and the moving body is disposed on the horizontal rod.(Fig. 4 and 8 show two side partition of the carriage with wheel hanging in between. Para 29, 39 shows the axel in the hole of the carriage.  The arm is on the rod between the wheel)

Regarding claim 9, Blandin already teaches the wheel device with fast scrolling module as claimed in claim 1, 
And Blandin further teaches wherein a recess is disposed on a side of the wheel, and a circular protrusion disposed in the recess, (Fig. 3B: 300 is the wheel with space in side, and the circular protrusion is the circular portion under the ratchet tooth as shown in 3B)
and wherein the ratchet tooth surface is disposed on an outer edge of the circular protrusion. (Para 33. Fig. 3B shows the ratchet tooth surface)
	 
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
On page 7, applicant alleged that “Please refer to the figure below. Blandin discloses that the arm 380 is pivoted on the roller carriage 305, so the moving direction of the arm 380 is along with the tangential direction of the roller wheel 300, the cam 390 can push the arm 380 away from the corrugated surface 370, and the spring 395 can push the arm 380 to contact the corrugated surface 370 (see [0033] of the specification in Blandin), Blandin discloses that the moving direction of the arm 380 is along with the tangential direction of the roller wheel 300. The axial direction and the tangential direction of circle are perpendicular to each other. Therefore, Blandin fails to disclose the moving direction of the mobile unit is along with the axial direction of the wheel.
Examiner finds the argument not persuasive.  In this case, as shown in paragraphs 28-33 of Blandin that the mobile unit is cam 390 which is on the wheel.  Please note that the rotational movement of the cam includes movement component in the axial direction of the wheel which are x and y axis.
On page 8, applicant alleged that “It can be seen from the above description that the moving body 51 of the claimed invention is slidably mounted on the second bracket 33 and moves in the axial direction of the wheel 41. The arm 380 of Blandin is pivotally connected to the roller carriage 305 and moves in the tangential direction of the roller wheel 300. Therefore, and the structures of the two inventions are obviously different.”
Examiner finds the argument not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “It can be seen from the above description that the moving body 51 of the claimed invention is slidably mounted on the second bracket 33 and moves in the axial direction of the wheel 41.” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Blandin clearly teaches all the limitation of the claim 1 as shown in the rejection for claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626